Name: COMMISSION REGULATION (EC) No 332/97 of 25 February 1997 on the issuing of export licences for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  international trade;  tariff policy;  plant product
 Date Published: nan

 26. 2. 97 EN Official Journal of the European Communities No L 56/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 332/97 of 25 February 1997 on the issuing of export licences for products processed from fruit and vegetables of orange juice with a sugar content of 55 ° Brix or more in the Annex to Regulation (EC) No 2031 /96, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1429/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted on 21 February 1997; whereas a reducing factor should accordingly be applied to the quantities applied for on 21 February 1997, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and veg ­ etables other than those granted for added sugars ('), as amended by Regulation (EC) No 341 /96 (2), and in par ­ ticular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 2031 /96f), as amended by Regulation (EC) No 2327/96 (4), specifies the quantities which may be covered by applications submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid; Whereas Article 4 of Regulation (EC) No 1429/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted; Whereas, in view of the information available to the Commission as of today, the quantity of 356,053 tonnes Article 1 Export licences with advance fixing of the refund for orange juice with a sugar content of 55 ° Brix or more, for which applications have been submitted on 21 February 1997 under Article 1 of Regulation (EC) No 2031 /96 shall be issued for 27,14 % of the quantities applied for. Article 2 This Regulation shall enter into force on 26 February 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 141 , 24. 6. 1995, p. 28 . (2 OJ No L 48 , 27. 2. 1996, p. 8 . (3) OJ No L 271 , 24 . 10 . 1996, p. 25 . (4) OJ No L 316, 4. 12. 1996, p. 15 .